1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ANTHONY PHILLIPS, SR.,                      Case No. 2:17-cv-04673-ODW (SHK)

13                                   Plaintiff,
                                                  ORDER ACCEPTING FINDINGS AND
14                       v.                       RECOMMENDATION OF UNITED STATES
                                                  MAGISTRATE JUDGE
15    D. MELO TREJOS,
16                                  Defendant.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s First
19   Amended Complaint (“FAC”), Defendant’s Motion to Dismiss (“MTD”) Plaintiff’s
20   FAC, the relevant records on file, and the Report and Recommendation of the
21   United States Magistrate Judge. The Court has engaged in de novo review of
22   those portions of the Report to which Defendant has objected. Court accepts the
23   findings and recommendation of the Magistrate Judge.
24         IT IS THEREFORE ORDERED that Defendant’s MTD Plaintiff’s FAC be DENIED
25   with prejudice.
26
27   Dated: 8/26/2019
28                                          HONORABLE OTIS D. WRIGHT, II
                                            United States District Judge
